DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hollender et al. (US20150305717, hereafter Hollender) and Paparo et al. (Paparo et al., Real-Time Elastography in the Assessment of Liver Fibrosis: A Review of Qualitative and Semi-quantitative Methods for Elastogram Analysis, Ultrasound in Medicine & Biology Volume 40, Issue 9, September 2014, Pages 1923-1933, https://doi.org/10.1016/j.ultrasmedbio.2014.03.021, hereafter Paparo).
Regarding claim 1, Hollender discloses in Figures 1 and 3 an ultrasound imaging system for shear wave imaging (Hollender, Para 2; “multi-resolution shear wave and/or axial displacement imaging and analysis”) comprising:
an ultrasound transducer (ultrasound transducer array 40) configured to acquire echoes responsive to ultrasound pulses transmitted toward a target tissue (Hollender, Para 49; “As illustrated in FIG. 1, an ultrasound system 10 includes a controller 20, a signal analyzer 30 and an ultrasound transducer array 40 […] the ultrasound array 40 may include ultrasound array elements 42 that define transmit/receive locations for transmitting and receiving ultrasound signals along a direction D1”);
a beamformer (shear wave generation module 22) configured to:
transmit, from the ultrasound transducer, tracking pulses in response to a push pulse, wherein the push pulse generates a shear wave in the target tissue (Hollender, Figure 3; step 100) (Hollender, Para 51; “to generate a shear wave in the target region 62 (Block 100),”) and the tracking pulses are spatially planned to intersect the shear wave at one or more locales tissue (Hollender, Figure 3; step 102) (Hollender, Para 51; “As illustrated in FIGS. 1 and 3, the shear wave generation module 22 may provide control signals to cause the array 40 […] to transmit tracking pulses in the target region 62 (Block 102)”) (Hollender, Para 52; “Time-of-flight measurements may be used to track the position of shear waves through time”); and
receive, from the ultrasound transducer, echo signals where the tracking pulses intersected the shear wave tissue (Hollender, Figure 3; step 104) (Hollender, Para 104; “receive corresponding echo signals for the tracking pulses in the target region 62 at a plurality of positions (Block 104)”); and
a processor (The multi-resolution analyzing module 32) in communication with the beamformer and configured to:
store tracking echo data generated from the received echo signals;
Hollender is interpreted as disclosing this limitation in the claim because a person having ordinary skill in the art would understand that the echo data is at least temporarily stored in the memory of the system in order to allow for processing of the data.
in response to the tracking echo data, determine a displacement amplitude (Hollender, Para 52; “The time-of-flight measurements may track any suitable characteristic of the shear wave including a time of peak displacement”) of the shear wave propagating through the target tissue (Hollender, Figure 3; steps 106 and 108) (Hollender, Para 51; “The multi-resolution analyzing module 32 analyzes the echo signals at one or more multi-resolution pairs of the positions and/or acquisition times (Block 106) and determines at least one mechanical parameter of the target region 62 based on the echo signals at the one or more multi-resolution pairs of positions and/or acquisition times (Block 108). The mechanical parameter may include a shear elasticity modulus, Young's modulus, dynamic shear viscosity, shear wave velocity and/or mechanical impedance of the sample”).
Hollender does not disclose wherein the processor is configured to: based on the determined displacement amplitude, generate a qualitative tissue elasticity map of the target tissue.
In an analogous elastography imaging field of endeavor Paparo discloses generating a qualitative tissue elasticity map of the target tissue based on the determined displacement amplitude (Paparo, Pg 1924, Col 2, Para 2; “RTE measures probe-induced deformation (strain) of the structures examined in the B-mode ultrasound image, generating color-coded maps of the strain distribution (i.e., elastograms), which reflect tissue elasticity (Tanter et al. 2009; Bavu et al. 2010) […] the elastogram is not a quantitative map of tissue stiffness, but only a qualitative representation of the relative elasticity of anatomic structures included in the B-mode image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hollender wherein the processor is configured to: based on the determined displacement amplitude, generate a qualitative tissue elasticity map of the target tissue in order to reveal relative differences in tissues while easily allowing for user adjustable positioning of an ROI as taught by Paparo (Paparo, Pg 1924, Col 2, Para 2).

Regarding claim 9, Hollender as modified by Paparo above discloses all of the limitations of claim 1 as discussed above.
Hollender does not clearly and explicitly disclose a user interface configured to display the qualitative tissue elasticity map.
However, Paparo further discloses a user interface configured to display a qualitative tissue elasticity map (Paparo, Pg 1925, Figure 1 caption; “The elastography module simultaneously displays two images: (a) conventional B-mode ultrasound image; (b) color-coded elastogram superimposed on the morphologic ultrasound image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hollender as modified by Paparo above to include a user interface configured to display the qualitative tissue elasticity map in order to reduce allow a user to visualize differences in tissues while easily allowing for user adjustable positioning of an ROI as taught by Paparo (Paparo, Pg 1924, Col 2, Para 2).

Regarding claim 13, Hollender discloses in Figures 1 and 3 a method of shear wave imaging (Hollender, Para 2; “multi-resolution shear wave and/or axial displacement imaging and analysis”), the method comprising:
acquiring ultrasound echoes responsive to ultrasound pulses transmitted toward a target tissue (Hollender, Para 49; “As illustrated in FIG. 1, an ultrasound system 10 includes a controller 20, a signal analyzer 30 and an ultrasound transducer array 40 […] the ultrasound array 40 may include ultrasound array elements 42 that define transmit/receive locations for transmitting and receiving ultrasound signals along a direction D1”);
transmitting a push pulse into the target tissue to generate a shear wave in the target tissue (Hollender, Figure 3; step 100) (Hollender, Para 51; “to generate a shear wave in the target region 62 (Block 100),”);
transmitting tracking pulses spatially planned to intersect the shear wave at one or more locales (Hollender, Figure 3; step 102) (Hollender, Para 51; “As illustrated in FIGS. 1 and 3, the shear wave generation module 22 may provide control signals to cause the array 40 […] to transmit tracking pulses in the target region 62 (Block 102)”) (Hollender, Para 52; “Time-of-flight measurements may be used to track the position of shear waves through time”);
receiving echo signals where the tracking pulses intersected the shear wave (Hollender, Figure 3; step 104) (Hollender, Para 104; “receive corresponding echo signals for the tracking pulses in the target region 62 at a plurality of positions (Block 104)”);
storing tracking echo data generated from the received echo signals; and
Hollender is interpreted as disclosing this limitation in the claim because a person having ordinary skill in the art would understand that the echo data is at least temporarily stored in the memory of the system in order to allow for processing of the data.
determining a displacement amplitude of the shear wave (Hollender, Para 52; “The time-of-flight measurements may track any suitable characteristic of the shear wave including a time of peak displacement”) propagating through the target tissue based on the tracking echo data (Hollender, Figure 3; steps 106 and 108) (Hollender, Para 51; “The multi-resolution analyzing module 32 analyzes the echo signals at one or more multi-resolution pairs of the positions and/or acquisition times (Block 106) and determines at least one mechanical parameter of the target region 62 based on the echo signals at the one or more multi-resolution pairs of positions and/or acquisition times (Block 108). The mechanical parameter may include a shear elasticity modulus, Young's modulus, dynamic shear viscosity, shear wave velocity and/or mechanical impedance of the sample”).
Hollender does not disclose generating a qualitative tissue elasticity map of the target tissue based on the determined displacement amplitude.
In an analogous elastography imaging field of endeavor Paparo discloses generating a qualitative tissue elasticity map of the target tissue based on the determined displacement amplitude (Paparo, Pg 1924, Col 2, Para 2; “RTE measures probe-induced deformation (strain) of the structures examined in the B-mode ultrasound image, generating color-coded maps of the strain distribution (i.e., elastograms), which reflect tissue elasticity (Tanter et al. 2009; Bavu et al. 2010) […] the elastogram is not a quantitative map of tissue stiffness, but only a qualitative representation of the relative elasticity of anatomic structures included in the B-mode image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hollender generating a qualitative tissue elasticity map of the target tissue based on the determined displacement amplitude in order to reveal relative differences in tissues while easily allowing for user adjustable positioning of an ROI as taught by Paparo (Paparo, Pg 1924, Col 2, Para 2).

Regarding claim 17, Hollender as modified by Paparo above discloses all of the limitations of claim 13 as discussed above.
Hollender does not clearly and explicitly disclose a user interface configured to display the qualitative tissue elasticity map.
However, Paparo further discloses a user interface configured to display a qualitative tissue elasticity map (Paparo, Pg 1925, Figure 1 caption; “The elastography module simultaneously displays two images: (a) conventional B-mode ultrasound image; (b) color-coded elastogram superimposed on the morphologic ultrasound image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hollender as modified by Paparo above to include a user interface configured to display the qualitative tissue elasticity map in order to reduce allow a user to visualize differences in tissues while easily allowing for user adjustable positioning of an ROI as taught by Paparo (Paparo, Pg 1924, Col 2, Para 2).

Regarding claim 20, Hollender as modified by Paparo above discloses all of the limitations of claim 13.
Hollender as modified by Paparo above further discloses a non-transitory computer-readable medium comprising executable instructions, which when executed cause a processor of an ultrasound imaging system to perform the methods of claim 13 (Hollender, Para 41; “Furthermore, embodiments of the present invention may take the form of a computer program product on a computer-usable or computer-readable non-transient storage medium having computer-usable or computer-readable program code embodied in the medium for use by or in connection with an instruction execution system”).

Claims 2-4, 8, 10, 12, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hollender and Paparo as applied to claims 1 and 13 above, and further in view of Shi et al. (Shi et al., Monitoring of radiofrequency ablation with shear wave delay mapping, 2015 IEEE International Ultrasonics Symposium (IUS), 21-24 Oct. 2015, 10.1109/ULTSYM.2015.0040, hereafter Shi).
Regarding claim 2, Hollender as modified by Paparo above discloses all of the limitations of claim 1 as discussed above.
Hollender as modified by Paparo above does not clearly and explicitly disclose wherein the processor is configured to generate the qualitative tissue elasticity map by comparing the determined displacement amplitude to a reference displacement amplitude.
In an analogous shear wave mapping field of endeavor Shi discloses generating a tissue elasticity map by comparison to a reference (Shi, Pg 3, Section IIB; “In order to remove (or minimize) the dependence on the pushing ultrasound field, we proposed that an original TTP map should be calibrated against a “reference” TTP map. As an example, the “reference” TTP map (Fig.2a) was obtained from a homogeneous phantom (mimicking the liver parenchyma) while an original TTP map (Fig.2b) was taken from an ablated ex-vivo bovine liver. The “calibrated” TTP map (Fig.2c), which is the subtraction of the original TTP map from the “reference” map, is solely related to the spatial stiffness changes of the imaged liver tissue. Because the robust “reference” TTP map causes minimal reduction in sensitivity, the sensitivity of the calibrated TTP map is mainly determined by the quality of the original TTP map”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the processor is configured to generate the qualitative tissue elasticity map by comparing the determined displacement amplitude to a reference displacement amplitude in order to minimize the dependence of the elasticity map on pushing ultrasound field and therefore better represent the differences in strain as taught by Shi (Shi, Pg 3, Section IIB).

Regarding claim 3, Hollender as modified by Paparo and Shi above discloses all of the limitations of claim 2 as discussed above.
Hollender as modified by Paparo and Shi above further discloses wherein the determined displacement amplitude is determined at two or more laterally-spaced points within the target tissue (Hollender, Para 51; “multi-resolution analyzing module 32 analyzes the echo signals at one or more multi-resolution pairs of the positions and/or acquisition times (Block 106)”) (Hollender, Para 52 and Figure 2; discussing the positioning of the array elements to measure laterally space points).
Hollender as modified by Paparo and Shi above is interpreted as disclosing wherein the reference displacement amplitude is determined at two or more laterally-spaced points within a reference tissue because in Hollender the determined displacement amplitude is determined at two or more laterally-spaced points within the target tissue and Shi modifies Hollender to compare to a reference using the same measurements as discussed earlier.

Regarding claim 4, Hollender as modified by Paparo and Shi above discloses all of the limitations of claim 3 as discussed above.
Hollender does not disclose wherein the reference tissue comprises a phantom model of the target tissue.
However, Shi further discloses wherein a reference tissue comprises a phantom model of a target tissue (Shi, Pg 3, Section IIB; “In order to remove (or minimize) the dependence on the pushing ultrasound field, we proposed that an original TTP map should be calibrated against a “reference” TTP map. As an example, the “reference” TTP map (Fig.2a) was obtained from a homogeneous phantom (mimicking the liver parenchyma) while an original TTP map (Fig.2b) was taken from an ablated ex-vivo bovine liver. The “calibrated” TTP map (Fig.2c), which is the subtraction of the original TTP map from the “reference” map, is solely related to the spatial stiffness changes of the imaged liver tissue. Because the robust “reference” TTP map causes minimal reduction in sensitivity, the sensitivity of the calibrated TTP map is mainly determined by the quality of the original TTP map”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hollender as modified by Paparo and Shi above wherein the reference tissue comprises a phantom model of the target tissue in order to minimize the dependence of the elasticity map on pushing ultrasound field and therefore better represent the differences in strain as taught by Shi (Shi, Pg 3, Section IIB).

Regarding claim 8, Hollender as modified by Paparo and Shi above discloses all of the limitations of claim 3 as discussed above.
Hollender does not disclose wherein the ultrasound transducer, beamformer and processor are configured to operate concurrently with the ablation device.
However, Shi further discloses wherein an ultrasound transducer, beamformer and processor are configured to operate concurrently with an ablation device (Shi, Pg 1, Introduction; “This paper is intended to develop and evaluate a robust means for real-time delineation of a chosen sector of the ablated tissue boundary (between, e.g., the ablation needle and a protected structure). The real-time technique for estimation of ablation expansion during the therapy procedure would allow the clinician a measure of controlled titration to decide when to stop the ongoing ablation and where to start a new ablation nearby.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hollender as modified by Paparo and Shi above wherein the ultrasound transducer, beamformer and processor are configured to operate concurrently with the ablation device in order to reduce the probability of tumor recurrence and reduce unnecessary damage to healthy tissue as taught by Shi (Shi, Pg 1, Introduction).

Regarding claim 10, Hollender as modified by Paparo and Shi above discloses all of the limitations of claim 2 as discussed above.
Hollender does not disclose wherein the reference displacement amplitude is derived from a reference map.
However, Shi further discloses wherein a reference displacement measurement is derived from a reference map (Shi, Pg 3, Section IIB; “In order to remove (or minimize) the dependence on the pushing ultrasound field, we proposed that an original TTP map should be calibrated against a “reference” TTP map. As an example, the “reference” TTP map (Fig.2a) was obtained from a homogeneous phantom (mimicking the liver parenchyma) while an original TTP map (Fig.2b) was taken from an ablated ex-vivo bovine liver. The “calibrated” TTP map (Fig.2c), which is the subtraction of the original TTP map from the “reference” map, is solely related to the spatial stiffness changes of the imaged liver tissue. Because the robust “reference” TTP map causes minimal reduction in sensitivity, the sensitivity of the calibrated TTP map is mainly determined by the quality of the original TTP map”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hollender as modified by Paparo and Shi above wherein the reference displacement amplitude is derived from a reference map in order to minimize the dependence of the elasticity map on pushing ultrasound field and therefore better represent the differences in strain as taught by Shi (Shi, Pg 3, Section IIB).

Regarding claim 12, Hollender as modified by Paparo above discloses all of the limitations of claim 1 as discussed above.
Hollender does not clearly and explicitly disclose wherein the target tissue comprises a region of increased stiffness comprised of a thermal lesion.
In an analogous shear wave mapping field of endeavor Shi discloses wherein a target tissue comprises a region of increased stiffness comprised of a thermal lesion (Shi, Pg 1, Introduction; “However, it is still challenging to image the boundary of a very stiff thermal lesion during ablation […] This paper is intended to develop and evaluate a robust means for real-time delineation of a chosen sector of the ablated tissue boundary (between, e.g., the ablation needle and a protected structure)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hollender as modified by Paparo above wherein the target tissue comprises a region of increased stiffness comprised of a thermal lesion in order to reduce the probability of tumor recurrence and reduce unnecessary damage to healthy tissue as taught by Shi (Shi, Pg 1, Introduction).

Regarding claim 14, Hollender as modified by Paparo above discloses all of the limitations of claim 13 as discussed above.
Hollender as modified by Paparo above does not clearly and explicitly disclose wherein the processor is configured to generate the qualitative tissue elasticity map by comparing the determined displacement amplitude to a reference displacement amplitude.
In an analogous shear wave mapping field of endeavor Shi discloses generating a tissue elasticity map by comparison to a reference (Shi, Pg 3, Section IIB; “In order to remove (or minimize) the dependence on the pushing ultrasound field, we proposed that an original TTP map should be calibrated against a “reference” TTP map. As an example, the “reference” TTP map (Fig.2a) was obtained from a homogeneous phantom (mimicking the liver parenchyma) while an original TTP map (Fig.2b) was taken from an ablated ex-vivo bovine liver. The “calibrated” TTP map (Fig.2c), which is the subtraction of the original TTP map from the “reference” map, is solely related to the spatial stiffness changes of the imaged liver tissue. Because the robust “reference” TTP map causes minimal reduction in sensitivity, the sensitivity of the calibrated TTP map is mainly determined by the quality of the original TTP map”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the processor is configured to generate the qualitative tissue elasticity map by comparing the determined displacement amplitude to a reference displacement amplitude in order to minimize the dependence of the elasticity map on pushing ultrasound field and therefore better represent the differences in strain as taught by Shi (Shi, Pg 3, Section IIB).

Regarding claim 15, Hollender as modified by Paparo and Shi above discloses all of the limitations of claim 14 as discussed above.
Hollender as modified by Paparo and Shi above further discloses wherein the determined displacement amplitude is determined at two or more laterally-spaced points within the target tissue (Hollender, Para 51; “e multi-resolution analyzing module 32 analyzes the echo signals at one or more multi-resolution pairs of the positions and/or acquisition times (Block 106)”) (Hollender, Para 52 and Figure 2; discussing the positioning of the array elements to measure laterally space points).
Hollender as modified by Paparo and Shi above is interpreted as disclosing wherein the reference displacement amplitude is determined at two or more laterally-spaced points within a reference tissue because in Hollender the determined displacement amplitude is determined at two or more laterally-spaced points within the target tissue and Shi modifies Hollender to compare to a reference using the same measurements as discussed earlier.



Regarding claim 18, Hollender as modified by Paparo and Shi above discloses all of the limitations of claim 14 as discussed above.
Hollender does not disclose wherein the reference displacement amplitude is derived from a reference map.
However, Shi further discloses wherein a reference displacement measurement is derived from a reference map (Shi, Pg 3, Section IIB; “In order to remove (or minimize) the dependence on the pushing ultrasound field, we proposed that an original TTP map should be calibrated against a “reference” TTP map. As an example, the “reference” TTP map (Fig.2a) was obtained from a homogeneous phantom (mimicking the liver parenchyma) while an original TTP map (Fig.2b) was taken from an ablated ex-vivo bovine liver. The “calibrated” TTP map (Fig.2c), which is the subtraction of the original TTP map from the “reference” map, is solely related to the spatial stiffness changes of the imaged liver tissue. Because the robust “reference” TTP map causes minimal reduction in sensitivity, the sensitivity of the calibrated TTP map is mainly determined by the quality of the original TTP map”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hollender as modified by Paparo and Shi above wherein the reference displacement amplitude is derived from a reference map in order to minimize the dependence of the elasticity map on pushing ultrasound field and therefore better represent the differences in strain as taught by Shi (Shi, Pg 3, Section IIB).

Regarding claim 19, Hollender as modified by Paparo above discloses all of the limitations of claim 13 as discussed above.
Hollender does not clearly and explicitly disclose wherein the target tissue comprises a region of increased stiffness comprised of a thermal lesion.
In an analogous shear wave mapping field of endeavor Shi discloses wherein a target tissue comprises a region of increased stiffness comprised of a thermal lesion (Shi, Pg 1, Introduction; “However, it is still challenging to image the boundary of a very stiff thermal lesion during ablation […] This paper is intended to develop and evaluate a robust means for real-time delineation of a chosen sector of the ablated tissue boundary (between, e.g., the ablation needle and a protected structure)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hollender as modified by Paparo above wherein the target tissue comprises a region of increased stiffness comprised of a thermal lesion in order to reduce the probability of tumor recurrence and reduce unnecessary damage to healthy tissue as taught by Shi (Shi, Pg 1, Introduction).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hollender, Paparo, and Shi as applied to claim 3 above, and further in view of Labyed et al. (US20180014814, hereafter Labyed).
Regarding claim 5, Hollender as modified by Paparo and Shi above discloses all of the limitations of claim 3 as discussed above.
Hollender does not disclose wherein the reference tissue comprises a patient sample of a tissue type corresponding to the target tissue and lacking a region of increased stiffness.
However, Shi further discloses wherein a reference tissue comprises a phantom corresponding to the target tissue and lacking a region of increased stiffness (Shi, Pg 3, Section IIB; “In order to remove (or minimize) the dependence on the pushing ultrasound field, we proposed that an original TTP map should be calibrated against a “reference” TTP map. As an example, the “reference” TTP map (Fig.2a) was obtained from a homogeneous phantom (mimicking the liver parenchyma) while an original TTP map (Fig.2b) was taken from an ablated ex-vivo bovine liver. The “calibrated” TTP map (Fig.2c), which is the subtraction of the original TTP map from the “reference” map, is solely related to the spatial stiffness changes of the imaged liver tissue. Because the robust “reference” TTP map causes minimal reduction in sensitivity, the sensitivity of the calibrated TTP map is mainly determined by the quality of the original TTP map”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hollender as modified by Paparo and Shi above wherein a reference tissue comprises a phantom corresponding to the target tissue and lacking a region of increased stiffness in order to minimize the dependence of the elasticity map on pushing ultrasound field and therefore better represent the differences in strain as taught by Shi (Shi, Pg 3, Section IIB).
Hollender as modified by Paparo and Shi above does not disclose wherein the reference tissue comprises a patient sample.
In an analogous ultrasound-based tissue characterization system field of endeavor Labyed discloses wherein a reference tissue comprises a patient sample of a tissue type corresponding to the target tissue (Labyed, Para 41; “A reference sample or samples are acquired with the tissue in the relaxed data and are used to determine displacement at other times. Tissue motion is detected by estimating displacement relative to the reference tissue information. For example, the displacement of tissue along one or more receive scan lines is determined”).
The use of the techniques of using a reference tissue taught by Labyed in the invention of an strain measurement system using a phantom would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of using the tissue that the phantom is attempting to mimic; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hollender as modified by Paparo and Shi above wherein the reference tissue comprises a patient sample in order to detect displacement relative to the reference tissue information and in order to cancel out focusing effects, allowing for greater accuracy as taught by Labyed (Labyed, para 5 and 41).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hollender and Paparo as applied to claims 1 and 13 above, and further in view of Hynynen et al. (US20050004466, hereafter Hynynen).
Regarding claim 7, Hollender as modified by Paparo above discloses all of the limitations of claim 1 as discussed above.
Hollender as modified by Paparo above further discloses wherein the ultrasound transducer is used in correlation with an ablation device (Hollender, Para 54; “This may allow for absolute and relative quantification of tissue stiffness to aid in clinical treatment of a variety of pathologic conditions, such as […] products of ablation”).
Hollender as modified by Paparo above does not clearly and explicitly disclose wherein the ultrasound transducer is coupled to an ablation device, the ablation device configured to ablate a region of increased stiffness or a larger region comprising the region of increased stiffness.
In an analogous shear wave imaging field of endeavor Hynynen discloses in Figure 1 wherein an ultrasound transducer (diagnostic transducer 22) is coupled to an ablation device (FUS transducers) (Hynynen, Para 26; “The set 14 includes two focused ultrasound (FUS) transmitting transducers 18, 20, and a diagnostic transducer 22”) (Hynynen, Para 37; “for therapy, the FUS transducers 18, 20 may have high intensities such that the ultrasound from the transducers 18, 20 induces coagulation of tissue in the target region 44”), the ablation device configured to ablate a region of increased stiffness or a larger region comprising the region of increased stiffness (Hynynen, Para 37-39; “Relative elasticity/stiffness determinations may also be used to locate targets. By knowing the difference in elasticity/stiffness between two regions, surrounding tissue (e.g., healthy breast or brain tissue) can be differentiated from other tissue (e.g., a tumor) so that a target for treatment such as ablation may be located […] The “normal” tissue had a stiffness of 30 kPa and the “tumorous” tissue varied from 30 kPa to 500 kPa in stiffness”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hollender as modified by Paparo above wherein the ultrasound transducer is coupled to an ablation device, the ablation device configured to ablate a region of increased stiffness or a larger region comprising the region of increased stiffness in order to accurately localize lesions as taught by Hynynen (Hynynen, Para 11).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hollender, Paparo, and Shi as applied to claim 10 above, and further in view of Shashar et al. (US20150148657, hereafter Shashar).
Regarding claim 11, Hollender as modified by Paparo and Shi above discloses all of the limitations of claim 3 as discussed above.
Hollender as modified by Paparo and Shi above further discloses a memory (Hollender, Para 41; “Furthermore, embodiments of the present invention may take the form of a computer program product on a computer-usable or computer-readable non-transient storage medium having computer-usable or computer-readable program code embodied in the medium for use by or in connection with an instruction execution system”).
Hollender as modified by Paparo and Shi above does not clearly and explicitly disclose a memory configured to store a plurality of reference maps.
In an analogous ultrasound imaging field of endeavor Shashar discloses a memory configured to store a plurality of reference maps (Shashar, Para 71; “with reference maps stored in a database to identify a match”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hollender as modified by Paparo and Shi above to include a memory configured to store a plurality of reference maps in order to have a plurality of reference maps which match an ROI as needed as taught by Shashar (Shashar, Para 71).

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not disclose nor reasonably suggest the limitations set forth in claims 6 and 16. Specifically the prior art does not disclose determining a displacement amplitude decorrelation value by comparing displacement amplitude at consecutive pairs of laterally-space points, determining a reference amplitude decorrelation using consecutive pairs of laterally-space points within reference tissue, and generating an elasticity tissue elasticity map while using the shear-wave imaging system and method as described in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793